DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
163 and 169 in FIGS. 1-2;
266 in FIG. 5;
366 in FIG. 6;
566 in FIG. 7; and 
666 in FIG. 8.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Light Source Unit comprises a laser unit and a first optical module; therefore, the corresponding structure can be found in ¶ [0073] and ¶ [0088]. 
Laser unit; the corresponding structure can be found in ¶ [0073] of the specifications.
First Optical Module; the corresponding structure can be found in ¶ [0088] of the specifications.
Image Sensor Unit comprises an image sensor module and a second optical module; therefore, the corresponding structure can be found in ¶ [0074].
Second Optical Module; the corresponding structure can be found in ¶ [0074] of the specifications.
Image Sensor Module
Data Processing Module: the corresponding structure can be found in ¶ [0073] of the specifications.
These limitation can be found in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 17369991 (reference application) in view of Fan (PG-Pub US 20180165512). 
Claim 16 of the reference application teaches all the limitations of claim 1 except “the laser unit configured to emit light having output power of over 20 mW”. However, in a related field, Fan teaches: a laser unit configured to emit light having output power of over 20 mW (¶ [0096] “In an embodiment of the present disclosure, the laser light source 71 is configured by a laser having a power of 20 mW and a wavelength of 850 nm and an emission direction driving unit”).
17133703 (claim 1)
17369991 (claim 1+16)

An image capturing system, comprising:
Claim (1)
An image capturing system, comprising:
a main substrate;
a main substrate;
a light source unit electrically connected to the main substrate, having a laser unit and a first optical module, 
a laser device, electrically connected to the main substrate, comprising: a laser source, configured to emit a laser light, (it is also inherent that the laser device would have a transparent substrate or an optical lens, or a transparent surface that the light passes through)
an image sensor unit, having a second optical module and an image sensor module, the second optical module configured to capture images therethrough, the image sensor module configured to generate image signals of the captured images;
an image sensing device, electrically connected to the main substrate, comprising:
an aperture, wherein a reflected light or a scattered light of the laser light passes through the aperture to form an image; and
an image sensor, configured to generate an image signal according to the image;
and a data processing module electrically connected to the main substrate near to the light source and image sensor units, 

wherein the laser unit comprises a substrate having a lateral surface and a first inclined surface, a conductive layer formed over the lateral and first inclined surfaces, and a laser source, whereby the laser source is electrically connected to the conductive layer formed over the lateral surface, and the emitted light of the light source unit through the first optical module is reflected light from the conductive layer formed over the first inclined surface.
Claim (16)wherein the laser device further comprises:
a first substrate, disposed on the main substrate;
a first conductive layer, disposed on the first substrate, and electrically connected to the main substrate, wherein the first conductive layer comprises a flat surface and an inclined surface; and
a laser source, disposed on the flat surface of the first conductive layer, and electrically connected to the first conductive layer, wherein the laser light emitted by the laser source is reflected by the inclined surface;
The image sensor unit is electrically connected to the main substrate near to the light source unit
wherein the image sensing device further comprises:
a second conductive layer, disposed on the main substrate, and
electrically connected to the main substrate, wherein the image sensor is
disposed on the second conductive layer, and electrically connected to the second conductive layer


Although claim 1 of the pending application claims a second optical module and claim 1 of the reference application claims an aperture, they are regarded to mean the same because the current pending application in ¶ [0074] discloses “the second optical module 145 may have an f-number (f/#) of greater than 3”; and in the field of optics the f-number is the ratio of the system's focal length to the diameter of the effective aperture. See https://en.wikipedia.org/wiki/F-number#:~:text=In%20optics%2C%20the%20f%2Dnumber,is%20very%20important%20in%20photography.

	Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 17369991 (reference application) in view of Fan (PG-Pub US 20180165512). Because all the limitations of claim 2 are encompassed of claim 17 which depends from claim 16 of the reference application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2,4, 7-9, 11, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the translation of Li (CN107958178) in view of Fan (PG-Pub. US 20180165512) and Kim (PG-Pub. US 20140191276).
Regarding claim 1: 
Li teaches: an image capturing system (¶ [0075] “A structure of the photoelectric sensor module prepared by this method can be seen in FIG. 2”), comprising:
a main substrate (¶ [0075] “…The photoelectric sensor module includes a first substrate 110 , a second substrate 120”);
a light source unit electrically connected to the main substrate (¶ [0075] “…a light-emitting unit 130”);
having a first optical module, the first optical module configured to transmit the emitted light of the light source unit therethrough (¶ [0077] “…Since the light emitted by the light emitting unit 130 needs to pass through the first substrate 110 , the first substrate 110 is a panel made of light-transmitting material, and of course it can also be a transparent film);
an image sensor unit electrically connected to the main substrate near to the light source unit (¶ [0075] “…a light-sensing unit 140”);
having a second optical module and an image sensor module, the second optical module configured to capture images therethrough, the image sensor module configured to generate image signals of the captured images (¶ [0080] “In the above photoelectric sensing module 100, the light emitting unit 130 will emit light when the target object is located on the photoelectric sensing module, and the light will be reflected after reaching the target object, and the light sensing unit 140 will receive the reflected light signal and receive the light signal. The obtained optical signal is converted into a corresponding electrical signal, so as to form a biological image according to the electrical signal, and then perform image recognition”; since the reflected light after reaching the target object needs to pass through the first substrate 110 , the first substrate 110 is a panel made of light-transmitting material, and of course it can also be a transparent film, accordingly, the substrate 110 is regarded as a second optical module);
and a data processing module electrically connected to the main substrate near to the light source and image sensor units (¶ [0121] “Further, a processing circuit is further formed on the first substrate 110 or the second substrate 120, , and the processing circuit is configured to generate image information of the target object according to the electrical signal output by the light sensing unit 140”);
Li does not teach: the laser unit configured to emit light having output power of over 20 mW; the data processing module configured to generate liveness detection signals of the generated image signals of the captured images.
However, in a related field, Fan teaches: the laser unit configured to emit light having output power of over 20 mW (¶ [0096] “In an embodiment of the present disclosure, the laser light source 71 is configured by a laser having a power of 20 mW and a wavelength of 850 nm and an emission direction driving unit”).
and the data processing module configured to generate liveness detection signals of the generated image signals of the captured images (¶ [0055] “The living body detection unit 23 is configured to determine whether the object to be detected is a living body. Specifically, the living body detection unit 23 calculates the light spot area S of the image of the face of the object to be detected, and compares the light spot area S with a first predetermined area threshold T1, and determines that the object to be detected is a living body if the light spot area S is larger than the first predetermined area threshold T1.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Fan by including that the laser has an output power of 20 mW and a liveness detecting unit in order to cover a larger distance between the living body detection device and the object to be detected by using a laser light source capable of adjusting a light emission direction and enough power to achieve the above goal as disclosed by Fan in ¶ [0096].
Li further teaches: ¶ [0096] “…In order to prevent the light emitted by the light emitting unit 130 from penetrating the second substrate 120, the electrode layer formed on the second substrate 120 is set as a non-transparent layer, such as a metal conductive layer”;
the pending application discloses: ¶ [0012] “The conductive layer formed over the lateral and first inclined surfaces, decreases absorption of the emitted light of the light source unit when being reflected therefrom.” 
One skilled in the art understands that Li utilizes a non-transparent conductive layer for at least some analogous reasons of the claimed invention. 
Nonetheless, Li in view of Fan does not specifically teach: and wherein the laser unit comprises a substrate having a lateral surface and a first inclined surface, a conductive layer formed over the lateral and first inclined surfaces, and a laser source, whereby the laser source is electrically connected to the conductive layer formed over the lateral surface, and the 
However, in a related field, Kim teaches: wherein the laser unit (FIG. 1 (see below); ¶ [0042] “FIGS. 1 and 2 are cross-sectional views illustrating a light emitting device package according to a first embodiment) comprises:
a substrate (FIG. 1, substrate 210) having a lateral surface (FIG. 1, substrate 210 and sub-mount 220; ¶ [0093] The sub-mount 220 may be a conductive substrate or an insulating substrate);
and a first inclined surface (side walls of 210, ¶ [0047]), a conductive layer formed over the lateral and first inclined surfaces (FIG. 1, sub-mount 220; ¶ [0093] The sub-mount 220 may be a conductive substrate or an insulating substrate); 
and a laser source, whereby the laser source is electrically connected to the conductive layer formed over the lateral surface (¶ [0095] “The light emitting device 100 may be electrically connected to the substrate 210 through wire 250 bonding”);
and the emitted light of the light source unit through the first optical module is reflected light from the conductive layer formed over the first inclined surface (¶ [0047] “…The side wall of the cavity 212 may include an inclined surface to reflect light produced in the light emitting device 100 upward and thereby improve light extraction efficiency”).


    PNG
    media_image1.png
    632
    663
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li and Fan to incorporate the teachings of Kim by including that the laser unit comprises a substrate having a lateral surface and a first inclined surface, a conductive layer formed over the lateral and first inclined surfaces in order to increase light utilization of the biometric device 100 as disclosed by Kim in ¶ [0047].

Regarding claim 2: Li in view of Fan and Kim teaches the image capturing system of claim 1 as applied above. 
Although Li in view of Fan and Kim does not specifically teach: wherein the first inclined surface comprises an internal angle θ from a plane of the lateral surface to 3 the first inclined surface of between 25θ to 75θ degrees, inclusive.
Kim still teaches: ¶ [0047] “…The side wall of the cavity 212 may include an inclined surface to reflect light produced in the light emitting device 100 upward and thereby improve choosing a specific angle of the side walls to reflect the emitted light upwards depends on the initial direction of the emitted light and the properties of the reflective inclined surface, and it is a mere optimization and manipulation by one skilled in the art to achieve an expected result. Therefore, is a matter of obviousness before the effective filing date to one of ordinary skill in the art.

Regarding claim 4: Li in view of Fan and Kim teaches the image capturing system of claim 1 as applied above. 
Li further teaches: wherein the data processing module is further configured to generate feature recognition data of the generated image signals of the captured images (¶ [0080] “…The obtained optical signal is converted into a corresponding electrical signal, so as to form a biological image according to the electrical signal, and then perform image recognition” ¶ [0128] “…and then the processing circuit receives the electrical signal output by the photosensitive element 141 to determine the image information of the target object 200”).

Regarding claim 7: Li in view of Fan and Kim teaches the image capturing system of claim 1 as applied above. 
Li further teaches: wherein the image sensor module comprises at least one of a complementary metal oxide semiconductor (CMOS) arrays, charged coupled device (CDD) arrays or photodiode (PD) arrays (¶ [0100] “wherein the semiconductor photosensitive element includes, but is not limited to, a thin film transistor (Thin Film Transistor, TFT), a complementary metal Any one or more of oxide semiconductor (Complementary Metal Oxide Semiconductor, CMOS) transistors and charge-coupled devices (Charge-coupled Device, CCD) can also be other suitable types of semiconductor photosensitive elements, which are not covered in the present invention limit. The photosensitive element can also be, for example, a photosensitive diode [PD]”).

Regarding claim 8: the claim limitations are similar to those of claim 1; but differ in that the image capturing device of claim 8 further comprises a display.
Li further teaches: a display device coupled to the image capturing system, configured to display the captured images of the image sensor unit (¶ [0079] ‘…If the electronic device has a display screen, or even a touch screen, the photoelectric sensor module 100 can be disposed in the display area of the electronic device, for example, under the display screen or the touch”).
Regarding claim 9 and 16: the claim limitations are similar to those of claim 2; therefore, rejected in the same manner as applied above. 
Regarding claim 11: the claim limitations are similar to those of claim 4; therefore, rejected in the same manner as applied above. 
Regarding claim 14 and 20: the claim limitations are similar to those of claim 7; therefore, rejected in the same manner as applied above. 
Regarding claim 15: the claim limitations are similar to those of claim 1; therefore, rejected in the same manner as applied above. 

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the translation of Li (CN107958178) in view of Fan (PG-Pub. US 20180165512), Kim (PG-Pub. US 20140191276) and Engelen (PG-Pub. US 20210042547).

Regarding claim 6: Li in view of Fan and Kim teaches the image capturing system of claim 1 as applied above. 
Li in view of Fan and Kim does not specifically teach: wherein the laser unit is an edge emitting laser unit having a coherence length of less than 30 centimeters.
However, in a related field, Engelen teaches: wherein the laser unit is an edge emitting laser unit having a coherence length of less than 30 centimeters (¶ [0022] “at least one laser of the biometric authentication system is capable of generating a laser beam with a coherence length of at least 1 mm, more preferably at least 1 cm and most preferably of at least 10 cm.” Also, edge emitting laser are widely used and known in the art).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li, Fan and Kim to incorporate the teachings of Engelen by including a laser unit having a coherence length of less than 30 centimeters in order to use the speckle contrast as security measure the target to be analyzed has to be illuminated with a laser beam. Laser light due to its considerable coherence length was shown to behave differentially in biological tissue vs. non-biological objects due to the significant reduction of speckle contrast in biological tissue as disclosed by Engelen in ¶ [0009].
Regarding claim 13 and 19: the claim limitations are similar to those of claim 6; therefore, rejected in the same manner as applied above. 
Allowable Subject Matter
Claims 3, 5, 10, 12, and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3: Li in view of Fan and Kim teaches all the limitations of  base claim 1. However, the prior art taken alone or in combination fails to teach, disclose, or suggest “wherein the data  processing module is configured to generate each liveness detection signal from more than one image signal, in sequence, wherein each sequential image signal comprises a different image signal.” In the context of the claim as a whole. 
Regarding claims 5, 10, 12, and 17-18: the claims contains similar limitations to those of claim 3; therefore, contains an allowable subject matter for the same reasons. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chao (PG-Pub. US 20180032826) teaches: the laser unit (FIG. 1A, see below) comprises a substrate (110) having a lateral surface (110a) and a first inclined surface (162), and a laser source (140), and the emitted light of the light source unit through the first optical module is reflected light from the conductive layer formed over the first inclined surface (¶ [0022] “…That is, the reflecting surface 162 is inclined relative to the top surface 110a of the substrate 110. Thus, the reflecting surface 162 is adapted to reflect the sensing light L toward the biological body 10. Moreover, the side surface 150a of the supporting structure 150 has a reflecting layer 156 thereon, and the reflecting layer 156 faces the IR LEDs 140 for reflecting the sensing light L toward the reflecting surface 162, so as to increase light utilization of the 
    PNG
    media_image2.png
    609
    663
    media_image2.png
    Greyscale
biometric device 100.”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665